No. 07-16-00026-CV


In the Interest of Z.B. and Z.B.,           §        From the County Court at Law No. 1
Children                                               of Randall County
                                            §
                                                     July 12, 2016
                                            §
                                                     Opinion by Justice Pirtle
                                            §

                                    J U D G M E N T


       Pursuant to the opinion of the Court dated July 12, 2016, it is ordered, adjudged

and decreed that the trial court’s order terminating M.B.’s parental rights to Z.B. and

Z.B. be reversed and it is hereby rendered that the petition for termination filed by the

Texas Department of Protective and Regulatory Services be denied.                It is further

ordered that this cause be remanded to the trial court for further proceedings regarding

the terms and conditions of M.B.’s possession of and access to Z.B. and Z.B. and for a

determination of M.B.’s child support obligations.


                                          oOo